Exhibit 10.53

 


LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made this 29th day of July 2009, between ProLogis
(“Landlord”), and the Tenant named below.

 

Tenant:

UFP Technologies, Inc.

 

 

Tenant’s Representative,

Michael Zumpano

Address, and Telephone:

80 Internationale Boulevard

 

 

 

Glendale Heights, IL 60139

 

630-363-4600

 

 

Premises:

That portion of the Building, containing approximately 78,913 rentable square
feet, as determined by Landlord, as shown on Exhibit A.

 

 

Project:

Glendale Heights Distribution Center #1

 

 

Building:

Glendale Heights Distribution Center #1

 

80 Internationale Boulevard

 

 

 

Glendale Heights, IL 60139

 

 

Tenant’s Proportionate Share of Project:

58.230%

 

 

Tenant’s Proportionate Share of Building:

58.230%

 

 

Lease Term:

Beginning on the Commencement Date and ending on the last day of the 60th full
calendar month thereafter.

 

 

Commencement Date:

August 1, 2009

 

 

Initial Monthly Base Rent:

See Addendum 1

 

 

Base Year:

2009

 

 

Security Deposit:

$25,000.00

 

 

Broker:

Jones Lang LaSalle

 

 

Addenda:

1. Base Rent Adjustments 2. Cancellation Option 3. Renewal Option (Baseball
Arbitration) 4. Tenant Made Alterations Allowance 5. Storage and Use of
Permitted Hazardous Materials

 

 

Exhibits:

A. Site Plan

 

1.                                       Granting Clause.  In consideration of
the obligation of Tenant to pay rent as herein provided and in consideration of
the other terms, covenants, and conditions hereof, Landlord leases to Tenant,
and Tenant takes from Landlord, the Premises, to have and to hold for the Lease
Term, subject to the terms, covenants and conditions of this Lease.

 

2.                                       Acceptance of Premises.  Tenant shall
accept the Premises in its condition as of the Commencement Date, subject to all
applicable laws, ordinances, regulations, covenants and restrictions.  Landlord
has made no representation or warranty as to the suitability of the Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Premises are suitable for Tenant’s intended purposes.  Except as provided in
Paragraph 10, in no event shall Landlord have any obligation for any defects in
the Premises or any limitation on its use.  The taking of possession of the
Premises shall be conclusive evidence that Tenant accepts the Premises and that
the Premises were in good condition at the time possession

 

1

--------------------------------------------------------------------------------


 

was taken except for items that are Landlord’s responsibility under Paragraph 10
and any punchlist items agreed to in writing by Landlord and Tenant.

 

3.                                       Use.  The Premises shall be used only
for the purpose of assembling, receiving, storing, shipping and selling (but
limited to wholesale sales) products, materials and merchandise made and/or
distributed by Tenant, light manufacturing (including foam fabricating) and for
such other lawful purposes as may be incidental thereto; provided, however, with
Landlord’s prior written consent, Tenant may also use the Premises for light
manufacturing.  Tenant shall not conduct or give notice of any auction,
liquidation, or going out of business sale on the Premises.  Tenant will use the
Premises in a careful, safe and proper manner and will not commit waste,
overload the floor or structure of the Premises or subject the Premises to use
that would damage the Premises.  Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, gas, noise, or vibrations to emanate from the
Premises, or take any other action that would constitute a nuisance or would
disturb, unreasonably interfere with, or endanger Landlord or any tenants of the
Project.  Outside storage, including without limitation, storage of trucks and
other vehicles, is prohibited without Landlord’s prior written consent. Landlord
shall have no liability whatsoever in connection with such dumpsters, and Tenant
shall indemnify Landlord for any and all claims arising from the presence and
maintenance of such dumpsters.  Tenant, at its sole expense, shall use and
occupy the Premises in compliance with all laws, including, without limitation,
the Americans With Disabilities Act, orders, judgments, ordinances, regulations,
codes, directives, permits, licenses, covenants and restrictions now or
hereafter applicable to the Premises (collectively, “Legal Requirements”).  The
Premises shall not be used as a place of public accommodation under the
Americans With Disabilities Act or similar state statutes or local ordinances or
any regulations promulgated thereunder, all as may be amended from time to
time.  Tenant shall, at its expense, make any alterations or modifications,
within or without the Premises, that are required by Legal Requirements related
to Tenant’s use or occupation of the Premises.  Tenant will not use or permit
the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler credits.  If any increase in the cost of any
insurance on the Premises or the Project is caused by Tenant’s use or occupation
of the Premises, or because Tenant vacates the Premises, then Tenant shall pay
the amount of such increase to Landlord.  Any occupation of the Premises by
Tenant prior to the Commencement Date shall be subject to all obligations of
Tenant under this Lease.

 

4.                                       Base Rent.  Tenant shall pay Base Rent
in the amount set forth above.  The first month’s Base Rent and the Security
Deposit shall be due and payable on the date hereof, and Tenant promises to pay
to Landlord in advance, without demand, deduction or set-off, monthly
installments of Base Rent on or before the first day of each calendar month
succeeding the Commencement Date.  Payments of Base Rent for any fractional
calendar month shall be prorated.  All payments required to be made by Tenant to
Landlord hereunder (or to such other party as Landlord may from time to time
specify in writing) shall be made by Electronic Fund Transfer (“EFT”) of
immediately available federal funds before 11:00 a.m., Eastern Time, at such
place, within the continental United States, as Landlord may from time to time
designate to Tenant in writing.  The obligation of Tenant to pay Base Rent and
other sums to Landlord and the obligations of Landlord under this Lease are
independent obligations.  Tenant shall have no right at any time to abate,
reduce, or set-off any rent due hereunder except as may be expressly provided in
this Lease.  If Tenant is delinquent in any monthly installment of Base Rent or
of Operating Expenses beyond 5 days after the due date thereof, and after notice
as provided below, Tenant shall pay to Landlord on demand a late charge equal to
8 percent of such delinquent sum.  Tenant shall not be obligated to pay the late
charge until Landlord has given Tenant 5 days written notice of the delinquent
payment (which may be given at any time during the delinquency); provided,
however, that such notice shall not be required more than twice in any 12-month
period.  The provision for such late charge shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as a penalty or as limiting Landlord’s remedies in any manner.

 

5.                                       Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of an Event of Default (hereinafter defined), Landlord may use
all or part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Event of Default, without prejudice to any other remedy provided herein or
provided by law.  Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to its original amount.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee; no interest
shall accrue thereon.  The Security Deposit shall be the property of Landlord,
but shall be paid to Tenant when Tenant’s obligations under this Lease have been
completely fulfilled.  Landlord shall be released from any obligation with
respect to the Security Deposit upon transfer of this Lease and the Premises to
a person or entity assuming Landlord’s obligations under this Paragraph 5.

 

6.                                       Operating Expense Payments.  During
each month of the Lease Term subsequent to the Base Year, on the same date that
Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of the
annual cost, as estimated by Landlord from time to time, of Tenant’s
Proportionate Share (hereinafter defined) of Excess Operating Expenses for the
Project.  Payments thereof for any fractional calendar month shall be

 

2

--------------------------------------------------------------------------------


 

prorated.  The term “Excess Operating Expenses” means Operating Expenses for the
applicable year in excess of Operating Expenses for the Base Year.  The term
“Operating Expenses” means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance, and operation of the Project including,
but not limited to costs of: Taxes (hereinafter defined) and fees payable to tax
consultants and attorneys for consultation and contesting taxes; insurance;
utilities; maintenance, repair and replacement of all portions of the Project,
including without limitation, paving and parking areas, roads, roofs (including
the roof membrane), alleys, and driveways, mowing, landscaping, snow removal,
exterior painting, utility lines, heating, ventilation and air conditioning
systems, lighting, electrical systems and other mechanical and building systems;
amounts paid to contractors and subcontractors for work or services performed in
connection with any of the foregoing; charges or assessments of any association
to which the Project is subject;  property management fees payable to a property
manager, including any affiliate of Landlord, no to exceed three (3%) of gross
receipts due and payable under this Lease or if there is no property manager, an
administration fee of 15 percent of the total amount of Operating Expenses;
security services, if any; trash collection, sweeping and removal; and additions
or alterations made by Landlord to the Project or the Building in order to
comply with Legal Requirements (other than those expressly required herein to be
made by Tenant) or that are appropriate to the continued operation of the
Project or the Building as a bulk warehouse facility in the market area,
provided that the cost of additions or alterations that are required to be
capitalized for federal income tax purposes shall be amortized on a straight
line basis over a period equal to the lesser of the useful life thereof for
federal income tax purposes or 10 years.  Operating Expenses do not include
(1) costs, expenses,  depreciation or amortization for capital repairs and
capital replacements required to be made by Landlord under Paragraph 10 of this
Lease, ; (2) debt service under mortgages or ground rent under ground leases, ;
(3) costs of restoration to the extent of net insurance proceeds received by
Landlord with respect thereto; (4), leasing commissions, or the costs of
renovating space for tenants; (4) expenditures made by Tenant with respect to
(a)  cleaning, maintenance and upkeep of the Premises, (b)  the provision of
electricity and other utilities to the Premises; (5) intentionally omitted;
(6) expenses for which the Landlord is reimbursed by another source (excluding
tenant reimbursement for Operating Expenses) including repair or replacement of
any item covered by warranty; (7) costs incurred to benefit (or as a result of)
a specific tenant or items and services selectively supplied to any specific
tenant; (8) expenses for the defense of the Landlord’s title to the Premises or
the Building; (9) charitable or political contributions; (11) any amounts
expended by Landlord as environmental response costs for removal, enclosure,
encapsulation, clean-up, remediation or other activities regarding Landlord’s
compliance with federal, state, municipal or local hazardous waste and
environmental laws, regulations or ordinances which shall be addressed as
provided in Paragraph 30; (12) costs to correct original defects in the design,
construction or equipment of or latent defects in the Premises or the Building;
(13) intentionally omitted; (14) any amounts pavable as a result of Landlord’s
violation or failure to comply with any governmental regulations and rules or
any court order, decree or judgment; (15) advertising expenses and other costs
incurred in leasing or procuring new tenants; and (16) attorneys’ fees,
accounting fees and expenditures incurred in connection with negotiations,
disputes and claims of other tenants or occupants of the Building or with other
third parties except as specifically provided in the Lease.

 

No later than 90 days following the first day of each calendar year during the
Lease Term, Landlord shall deliver to Tenant an Operating Expense Reconciliation
Invoice (“Invoice”) and an Operating Expense Summary Report listing the
Operating Expenses for the prior year of the Lease Term (“Report”).  Provided
(x) no Event of Default exists under this Lease, (y) no payments of Base Rent, 
Operating Expenses, or other amounts due under the Lease are outstanding, and
(z) Tenant has a reasonable belief that the Invoice and Report contain an error
to the detriment of Tenant, Tenant, at its sole cost and expense, shall have the
right to examine property invoices evidencing such costs and expenses as
provided in the Invoice and Report which Tenant believes to be in error as more
specifically provided herein.  Such review of Landlord’s property invoices may
occur not more than once per year at Landlord’s local market office during
reasonable business hours.  Landlord agrees to make the property invoices
pertaining to those items which Tenant reasonably believes to be in error, a
copier and conference room available to Tenant for a period not to exceed one
week to examine such property invoices. In the event Tenant desires to exercise
the foregoing right, Tenant shall deliver written notice of Tenant’s intent to
review the property invoices, and shall identify the item(s) contained in the
Invoice and Report which Tenant believes to be in error, no later than thirty
(30) days following Tenant’s receipt of the Invoice and Report.  Time is of the
essence with regards to the delivery of such notice.  Upon Landlord’s receipt of
Tenant’s notice, Landlord and Tenant shall work in good faith to schedule a time
and date for such property invoice examination which shall be acceptable to both
parties.  In the event that Tenant accurately determines that the Invoice and
Report contain an error to the detriment of Tenant, Landlord shall immediately
provide a revised Invoice and Report to Tenant.  If Tenant has already paid the
Invoice, Landlord will provide a credit against Tenant’s obligations to pay Base
Rent the amount overpaid by Tenant.  Tenant shall keep any information gained
from such examination confidential and shall not disclose it to any other party,
except as required by law.  If requested by Landlord, Tenant shall be required
to sign a confidentiality agreement as a condition of Landlord making Landlord’s
invoices available for inspection.  Notwithstanding anything contained herein to
the contrary, in no event shall Tenant retain any person paid on a contingency
fee basis to act on behalf of Tenant with regards to the forgoing rights to
review the property invoices and Landlord shall have no obligation to allow any
such representative paid on a contingency fee basis access to Landlord’s
records.  Notwithstanding anything contained in this Lease to the contrary,
Tenant hereby agrees that Tenant’s sole remedy pertaining to an error in the
Invoice or Report shall

 

3

--------------------------------------------------------------------------------


 

be for the recovery from Landlord an amount equal to the amount overpaid by
Tenant, and Tenant hereby waives any right to terminate this Lease as a result
of any such error in the Invoice or Report which Tenant may have under law or
equity.

 

If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of Excess Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments.  For purposes of calculating Tenant’s Proportionate Share of Excess
Operating Expenses, a year shall mean a calendar year except the last year,
which shall end on the expiration of this Lease.  For purposes of calculating
Excess Operating Expenses for the last year of the Lease Term, Operating
Expenses for the Base Year shall be reduced proportionately based upon the
number of days that this Lease is in effect during such last year.  With respect
to Operating Expenses which Landlord allocates to the entire Project, Tenant’s
“Proportionate Share” shall be the percentage set forth on the first page of
this Lease as Tenant’s Proportionate Share of the Project as reasonably adjusted
by Landlord in the future for changes in the physical size of the Premises or
the Project; and, with respect to Operating Expenses which Landlord allocates
only to the Building, Tenant’s “Proportionate Share” shall be the percentage set
forth on the first page of this Lease as Tenant’s Proportionate Share of the
Building as reasonably adjusted by Landlord in the future for changes in the
physical size of the Premises or the Building.  Landlord may equitably increase
Tenant’s Proportionate Share for any item of expense or cost reimbursable by
Tenant that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project or Building that includes the Premises
or that varies with occupancy or use.

 

7.                                       Utilities.  Tenant shall pay for all
water, gas, electricity, heat, light, power, telephone, sewer, sprinkler
services, refuse and trash collection, and other utilities and services used on
the Premises, all maintenance charges for utilities, and any storm sewer charges
or other similar charges for utilities imposed by any governmental entity or
utility provider, together with any taxes, penalties, surcharges or the like
pertaining to Tenant’s use of the Premises.  Landlord may cause at Tenant’s
expense any utilities used on the Premises to be separately metered and charged
directly to Tenant by the provider.  Tenant shall pay its share of all charges
for jointly metered utilities based upon consumption, as reasonably determined
by Landlord as part of Operating Expenses.  No interruption or failure of
utilities shall result in the termination of this Lease or the abatement of
rent.  Tenant agrees to limit use of water and sewer for normal restroom use.

 

8.                                       Taxes.  Landlord shall pay all taxes,
assessments and governmental charges (collectively referred to as “Taxes”) that
accrue against the Project during the Lease Term, which shall be included as
part of the Operating Expenses charged to Tenant.  Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens thereof.  All capital levies or other taxes assessed or imposed on
Landlord upon the rents payable to Landlord under this Lease and any franchise
tax, any excise, transaction, sales or privilege tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents from the Premises
and/or the Project or any portion thereof shall be paid by Tenant to Landlord
monthly in estimated installments or upon demand, at the option of Landlord, as
additional rent; provided, however, in no event shall Tenant be liable for any
net income taxes imposed on Landlord unless such net income taxes are in
substitution for any Taxes payable hereunder.  If any such tax or excise is
levied or assessed directly against Tenant, then Tenant shall be responsible for
and shall pay the same at such times and in such manner as the taxing authority
shall require.  Tenant shall be liable for all taxes levied or assessed against
any personal property or fixtures placed in the Premises, whether levied or
assessed against Landlord or Tenant.

 

9.                                       Insurance.  Landlord shall maintain all
risk property insurance covering the full replacement cost of the Building. 
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary, including, but not limited to,
commercial liability insurance and rent loss insurance.  All such insurance
shall be included as part of the Operating Expenses charged to Tenant.  The
Project or Building may be included in a blanket policy (in which case the cost
of such insurance allocable to the Project or Building will be determined by
Landlord based upon the insurer’s cost calculations).  Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.

 

Tenant, at its expense, shall maintain during the Lease Term: all risk property
insurance covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense; worker’s
compensation insurance with no less than the minimum limits required by law;
employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises.  Landlord may from time to time require reasonable increases in any
such

 

4

--------------------------------------------------------------------------------


 

limits.  The commercial liability policies shall name Landlord as an additional
insured, insure on an occurrence and not a claims-made basis, be issued by
insurance companies which are reasonably acceptable to Landlord, not be
cancelable unless 30 days’ prior written notice shall have been given to
Landlord, contain a hostile fire endorsement and a contractual liability
endorsement and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies).  Such policies or certificates thereof shall be delivered to
Landlord by Tenant upon commencement of the Lease Term and upon each renewal of
said insurance.

 

The all risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
loss or damage thereby insured against.  Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage.  The failure of a party to insure its
property shall not void this waiver.  Landlord and its agents, employees and
contractors shall not be liable for, and Tenant hereby waives all claims against
such parties for, business interruption and losses occasioned thereby sustained
by Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Landlord or its agents, employees or
contractors.

 

10.                                 Landlord’s Repairs.  Landlord shall
maintain, at its expense, the structural soundness of the roof, foundation, and
exterior walls of the Building in good repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, its agents and contractors
excluded.  The term “walls” as used in this Paragraph 10 shall not include
windows, glass or plate glass, doors or overhead doors, special store fronts,
dock bumpers, dock plates or levelers, or office entries.  Tenant shall promptly
give Landlord written notice of any repair required by Landlord pursuant to this
Paragraph 10, after which Landlord shall have a reasonable opportunity to
repair.

 

11.                                 Tenant’s Repairs.  Landlord, at Tenant’s
expense as provided in Paragraph 6, shall maintain in good repair and condition
the parking areas and other common areas of the Building, including, but not
limited to driveways, alleys, landscape and grounds surrounding the Premises and
the water tightness of the roof of the Building.  Subject to Landlord’s
obligation in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its
expense, shall repair, replace and maintain in good condition all portions of
the Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems.  Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term. 
Heating, ventilation and air conditioning systems and other mechanical and
building systems serving the Premises shall be maintained at Tenant’s expense
pursuant to maintenance service contracts entered into by Tenant or, at
Landlord’s election, by Landlord.  The scope of services and contractors under
such maintenance contracts shall be reasonably approved by Landlord.  At
Landlord’s request, Tenant shall enter into a joint maintenance agreement with
any railroad that services the Premises.  If Tenant fails to perform any repair
or replacement for which it is responsible, Landlord may perform such work and
be reimbursed by Tenant within 10 days after demand therefor.  Subject to
Paragraphs 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Building or Project that results from damage
caused by Tenant, its agents, contractors, or invitees and any repair that
benefits only the Premises.

 

Notwithstanding anything contained herein to the contrary, Landlord shall
warrant any repairs or replacements to the heating, ventilation and air
conditioning systems and equipment related thereto servicing the Premises for a
period of one (1) year from the Commencement Date; provided, however, that such
warranty shall not be effective for any repairs or replacements necessitated due
to the misuse of, lack of maintenance by, or damages caused by, Tenant, its
employees, contractors, agents, subtenants, or invitees.  Notwithstanding the
foregoing, Tenant shall continue to be responsible for the maintenance of such
heating, ventilation and air conditioning systems and equipment related thereto
during such one-year period and thereafter during the Lease Term.  Furthermore,
Landlord agrees to enforce to Tenant’s benefits any guarantees an warranties, if
any, which relate to any maintenance or repair to be completed by Tenant above
or which are to be completed by Landlord at Tenant’s expense as an Operating
Expense as provided above.

 

12.                                 Tenant-Made Alterations and Trade Fixtures. 
Any alterations, additions, or improvements made by or on behalf of Tenant to
the Premises (“Tenant-Made Alterations”) shall be subject to Landlord’s prior
written consent which shall not be unreasonably withheld.  Tenant shall cause,
at its expense, all Tenant-Made Alterations to comply with insurance
requirements and with Legal Requirements and shall construct at its expense any
alteration or modification required by Legal Requirements as a result of any
Tenant-Made Alterations.  All Tenant-Made Alterations shall be constructed in a
good and workmanlike manner by

 

5

--------------------------------------------------------------------------------


 

contractors reasonably acceptable to Landlord and only good grades of materials
shall be used.  All plans and specifications for any Tenant-Made Alterations
shall be submitted to Landlord for its approval.  Landlord may monitor
construction of the Tenant-Made Alterations.  Tenant shall reimburse Landlord
for its reasonable costs in reviewing plans and specifications and in monitoring
construction.  Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations.  Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law.  Tenant shall furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction.  Upon completion of any
Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and, with regards to any work Tenant-Made
Alterations which exceed $5,000.00, final lien waivers from all such contractors
and subcontractors.  Upon surrender of the Premises, all Tenant-Made Alterations
and any leasehold improvements constructed by Landlord or Tenant shall remain on
the Premises as Landlord’s property, except to the extent Landlord requires
removal at Tenant’s expense of any such items or Landlord and Tenant have
otherwise agreed in writing in connection with Landlord’s consent to any
Tenant-Made Alterations.  Tenant shall repair any damage caused by such removal.

 

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect or install such shelves, bins, machinery and trade fixtures (collectively
“Trade Fixtures”) in the ordinary course of its business provided that such
items do not alter the basic character of the Premises, do not overload or
damage the Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above.  Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal. 
Notwithstanding anything contained herein to the contrary, all electrical
transformers, bus bars, or plugs installed in the Premises by Tenant shall be
deemed Trade Fixtures provided upon the expiration or earlier termination of
this Lease all electrical systems shall be brought back to the nearest junction
box.

 

13.                                 Signs.  Tenant shall not make any changes to
the exterior of the Premises, install any exterior lights, decorations,
balloons, flags, pennants, banners, or painting, or erect or install any signs,
windows or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior of the Premises, without Landlord’s
prior written consent.  Upon surrender or vacation of the Premises, Tenant shall
have removed all signs and repair, paint, and/or replace the building facia
surface to which its signs are attached.  Tenant shall obtain all applicable
governmental permits and approvals for sign and exterior treatments.  All signs,
decorations, advertising media, blinds, draperies and other window treatment or
bars or other security installations visible from outside the Premises shall be
subject to Landlord’s approval and conform in all respects to Landlord’s
requirements.

 

14.                                 Parking.  Tenant shall have the exclusive
use of the those parking spaces as identified on Exhibit A attached hereto and
for all other parking Tenant shall be entitled to park in common with other
tenants of the Project in those areas designated for nonreserved parking. 
Landlord may allocate parking spaces among Tenant and other tenants in the
Project if Landlord determines that such parking facilities are becoming
crowded.  Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties.

 

15.                                 Restoration.  If at any time during the
Lease Term the Premises are damaged by a fire or other casualty, Landlord shall
notify Tenant within 60 days after such damage as to the amount of time Landlord
reasonably estimates it will take to restore the Premises.  If the restoration
time is estimated to exceed 6 months, either Landlord or Tenant may elect to
terminate this Lease upon notice to the other party given no later than 30 days
after Landlord’s notice. If neither party elects to terminate this Lease or if
Landlord estimates that restoration will take 6 months or less, then, subject to
receipt of sufficient insurance proceeds, Landlord shall promptly restore the
Premises excluding the improvements installed by Tenant or by Landlord and paid
by Tenant, subject to delays arising from the collection of insurance proceeds
or from Force Majeure events.  Tenant at Tenant’s expense shall promptly
perform, subject to delays arising from the collection of insurance proceeds, or
from Force Majeure events, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease.  Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are damaged during the last year of the
Lease Term and Landlord reasonably estimates that it will take more than one
month to repair such damage.  Base Rent and Operating Expenses shall be abated
for the period of repair and restoration in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises.  Such abatement shall be the sole remedy of Tenant, and except as
provided herein, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

 

6

--------------------------------------------------------------------------------


 

16.                                 Condemnation.  If any part of the Premises
or the Project should be taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
prevent or materially interfere with Tenant’s use of the Premises or in
Landlord’s judgment would materially interfere with or impair its ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Base Rent shall be apportioned as of said date.  If part of the
Premises shall be Taken, and this Lease is not terminated as provided above, the
Base Rent payable hereunder during the unexpired Lease Term shall be reduced to
such extent as may be fair and reasonable under the circumstances.  In the event
of any such Taking, Landlord shall be entitled to receive the entire price or
award from any such Taking without any payment to Tenant, and Tenant hereby
assigns to Landlord Tenant’s interest, if any, in such award.  Tenant shall have
the right, to the extent that same shall not diminish Landlord’s award, to make
a separate claim against the condemning authority (but not Landlord) for such
compensation as may be separately awarded or recoverable by Tenant for moving
expenses and damage to Tenant’s Trade Fixtures, if a separate award for such
items is made to Tenant.

 

17.                                 Assignment and Subletting.  Without
Landlord’s prior written consent, which shall not be unreasonably withheld,
Tenant shall not assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect.  It shall be reasonable for the
Landlord to withhold, delay or condition its consent, where required, to any
assignment or sublease in any of the following instances: (i) the assignee or
sublessee does not have a net worth calculated according to generally accepted
accounting principles at least equal to the greater of the net worth of Tenant
immediately prior to such assignment or sublease or the net worth of the Tenant
at the time it executed the Lease; (ii) the intended use of the Premises by the
assignee or sublessee is not reasonably satisfactory to Landlord; (iii) the
intended use of the Premises by the assignee or sublessee would materially
increase the pedestrian or vehicular traffic to the Premises or the Project;
(iv) occupancy of the Premises by the assignee or sublessee would, in Landlord’s
opinion, violate any agreement binding upon Landlord or the Project with regard
to the identity of tenants, usage in the Project, or similar matters; (v) the
identity or business reputation of the assignee or sublessee will, in the good
faith judgment of Landlord, tend to damage the goodwill or reputation of the
Project; (vi) the assignment or sublease is to another tenant in the Project and
is at rates which are below those charged by Landlord for comparable space in
the Project; (vii) in the case of a sublease, the subtenant has not acknowledged
that the Lease controls over any inconsistent provision in the sublease; or
(viii) the proposed assignee or sublessee is a government entity.  The foregoing
criteria shall not exclude any other reasonable basis for Landlord to refuse its
consent to such assignment or sublease.  Any approved assignment or sublease
shall be expressly subject to the terms and conditions of this Lease.  Tenant
shall provide to Landlord all information concerning the assignee or sublessee
as Landlord may reasonably request.  Landlord may revoke its consent immediately
and without notice if, as of the effective date of the assignment or sublease,
there has occurred and is continuing any default under the Lease.  For purposes
of this paragraph, a transfer of the ownership interests controlling Tenant
shall be deemed an assignment of this Lease unless such ownership interests are
publicly traded.  Notwithstanding the foregoing to the contrary, provided no
uncured default has occurred under this Lease, and subject to the provisions
herein, Tenant may, without Landlord’s prior written consent, assign this Lease
to any entity into which Tenant is merged or consolidated, or to any entity to
which substantially all of Tenant’s assets are transferred, provided the
following conditions are met:  (x) such merger, consolidation, or transfer of
assets is not principally for the purpose of transferring Tenant’s leasehold
estate, (y) such merger, consolidation, or transfer of assets does not adversely
affect the legal existence of the Tenant hereunder, and (z) such merger,
consolidation, or transfer of assets Tenant does not reduce the tangible net
worth of Tenant after giving effect to such transfer (“Permitted Transfer”). 
Tenant hereby agrees to give Landlord written notice thirty (30) days prior to
such merger or transfer of assets along with any documentation reasonably
requested by Landlord related to the required conditions as provided above. 
Notwithstanding the above, Tenant may assign or sublet the Premises, or any part
thereof, to any entity controlling Tenant, controlled by Tenant or under common
control with Tenant (a “Tenant Affiliate”), without the prior written consent of
Landlord.  Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket expenses in connection with any assignment or sublease.  Upon
Landlord’s receipt of Tenant’s written notice of a desire to assign or sublet
the Premises, or any part thereof (other than to a Tenant Affiliate), Landlord
may, by giving written notice to Tenant within 30 days after receipt of Tenant’s
notice, terminate this Lease with respect to the space described in Tenant’s
notice, as of the date specified in Tenant’s notice for the commencement of the
proposed assignment or sublease.

 

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings).  In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder one half of such excess rental and other excess
consideration within 10 days following receipt thereof by Tenant.

 

7

--------------------------------------------------------------------------------


 

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord.  No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

 

18.                                 Indemnification.  Except for the negligence
of Landlord, its agents, employees or contractors, and to the extent permitted
by law, Tenant agrees to indemnify, defend and hold harmless Landlord, and
Landlord’s agents, employees and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including attorneys’ fees)
resulting from claims by third parties for injuries to any person and damage to
or theft or misappropriation or loss of property occurring in or about the
Project and arising from the use and occupancy of the Premises or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises or due to any other act or omission of Tenant, its subtenants,
assignees, invitees, employees, contractors and agents.  The furnishing of
insurance required hereunder shall not be deemed to limit Tenant’s obligations
under this Paragraph 18.

 

19.                                 Inspection and Access.  After reasonable
advance notice (except in the event of an emergency in which case not notice
shall be required) Landlord and its agents, representatives, and contractors may
enter the Premises at any reasonable time to inspect the Premises and to make
such repairs as may be required or permitted pursuant to this Lease and for any
other business purpose.  Landlord and Landlord’s representatives may enter the
Premises during business hours for the purpose of showing the Premises to
prospective purchasers and, during the last year of the Lease Term, to
prospective tenants.  Any and all such entry and activity in the Premises by
Landlord or any of its agents, employees and contractors shall be so conducted
as not to interfere with Tenant’s use and enjoyment of the Premises. Landlord
may erect a suitable sign on the Premises stating the Premises are available to
let or that the Project is available for sale.  Landlord may grant easements,
make public dedications, designate common areas and create restrictions on or
about the Premises, provided that no such easement, dedication, designation or
restriction materially interferes with Tenant’s use or occupancy of the
Premises.  At Landlord’s request, Tenant shall execute such instruments as may
be necessary for such easements, dedications or restrictions.

 

20.                                 Quiet Enjoyment.  If Tenant shall perform
all of the covenants and agreements herein required to be performed by Tenant,
Tenant shall, subject to the terms of this Lease, at all times during the Lease
Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord.

 

21.                                 Surrender.  Upon termination of the Lease
Term or earlier termination of Tenant’s right of possession, Tenant shall
surrender the Premises to Landlord in the same condition as received, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Paragraphs 15 and 16 excepted.  Any Trade Fixtures, Tenant-Made Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and disposition of such property.  All
obligations of Tenant hereunder not fully performed as of the termination of the
Lease Term shall survive the termination of the Lease Term, including without
limitation, indemnity obligations, payment obligations with respect to Excess
Operating Expenses and all obligations concerning the condition and repair of
the Premises.

 

22.                                 Holding Over.  If Tenant retains possession
of the Premises after the termination of the Lease Term, unless otherwise agreed
in writing, such possession shall be subject to immediate termination by
Landlord at any time, and all of the other terms and provisions of this Lease
(excluding any expansion or renewal option or other similar right or option)
shall be applicable during such holdover period, except that Tenant shall pay
Landlord from time to time, upon demand, as Base Rent for the holdover period,
an amount equal to double the Base Rent in effect on the termination date,
computed on a monthly basis for each month or part thereof during such holding
over.  All other payments shall continue under the terms of this Lease.  In
addition, Tenant shall be liable for all damages incurred by Landlord as a
result of such holding over.  No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided, and this Paragraph 22 shall not be construed as consent for
Tenant to retain possession of the Premises.  For purposes of this Paragraph 22,
“possession of the Premises” shall continue until, among other things, Tenant
has delivered all keys to the Premises to Landlord, Landlord has complete and
total dominion and control over the Premises, and Tenant has completely
fulfilled all obligations required of it upon termination of the Lease as set
forth in this Lease, including, without limitation, those concerning the
condition and repair of the Premises.

 

8

--------------------------------------------------------------------------------


 

23.                                 Events of Default.  Each of the following
events shall be an event of default (“Event of Default”) by Tenant under this
Lease:

 

a)                                      Tenant shall fail to pay any installment
of Base Rent or any other payment required herein when due, and such failure
shall continue for a period of 5 days after notice from Landlord  that from the
date such payment was not received when due.

 

b)                                     Tenant or any guarantor or surety of
Tenant’s obligations hereunder shall (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“proceeding for relief”); (C) become the subject of any proceeding for relief
which is not dismissed within 60 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

c)                                      Any insurance required to be maintained
by Tenant pursuant to this Lease shall be cancelled or terminated or shall
expire or shall be reduced or materially changed (“Insurance Defaults”), except,
in each case, as permitted in this Lease; provided, however, that Landlord shall
give Tenant written notice of any Insurance Default of which Landlord becomes
aware, and Tenant shall have 3 business days in which to cure such default..

 

d)                                     Tenant shall not occupy or shall vacate
the Premises or shall fail to continuously operate its business at the Premises
for the permitted use set forth herein, whether or not Tenant is in monetary or
other default under this Lease.

 

e)                                      Tenant shall attempt or there shall
occur any assignment, subleasing or other transfer of Tenant’s interest in or
with respect to this Lease except as otherwise permitted in this Lease.

 

f)                                        Tenant shall fail to discharge any
lien placed upon the Premises in violation of this Lease within 30 days after
any such lien or encumbrance is filed against the Premises.

 

g)                                     Tenant shall fail to comply with any
provision of this Lease other than those specifically referred to in this
Paragraph 23, and except as otherwise expressly provided herein, such default
shall continue for more than 30 days after Landlord shall have given Tenant
written notice of such default (unless such performance will, due to the nature
of the obligation, require a period of time in excess of 30 days, then after
such period of time as is reasonably necessary provided Tenant commences the
curing of such default during the 30 day period and thereafter diligently
pursues the curing of such default).

 

24.                                 Landlord’s Remedies.  Upon each occurrence
of an Event of Default and so long as such Event of Default shall be continuing,
Landlord may at any time thereafter at its election: terminate this Lease or
Tenant’s right of possession, (but Tenant shall remain liable as hereinafter
provided) and/or pursue any other remedies at law or in equity.  Upon the
termination of this Lease or termination of Tenant’s right of possession, it
shall be lawful for Landlord, without formal demand or notice of any kind, to
re-enter the Premises by summary dispossession proceedings or any other action
or proceeding authorized by law and to remove Tenant and all persons and
property therefrom.  If Landlord re-enters the Premises, Landlord shall have the
right to keep in place and use, or remove and store, all of the furniture,
fixtures and equipment at the Premises.

 

If Landlord terminates this Lease, Landlord may recover from Tenant the sum of: 
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Base Rent and other amounts payable by Tenant under this Lease as would
otherwise have been required to be paid by Tenant to Landlord during the period
following the termination of this Lease measured from the date of such
termination to the expiration date  stated in this Lease, over the present value
of any net amounts which Tenant establishes Landlord can reasonably expect to
recover by reletting the Premises for such period, taking into consideration the
availability

 

9

--------------------------------------------------------------------------------


 

of acceptable tenants and other market conditions affecting leasing.  Such
present values shall be calculated at a discount rate equal to the 90-day U.S.
Treasury bill rate at the date of such termination.

 

If Landlord terminates Tenant’s right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant.  For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable.  If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys’ fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises.  If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including attorneys’ fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom] to satisfy the rent provided
for in this Lease to be paid, then Tenant shall immediately satisfy and pay any
such deficiency.  Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time.  Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.

 

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant.  Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same.  Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge. 
The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are
not restricted to their technical legal meanings.  Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises).  Landlord shall not be
liable, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting.

 

25.                                 Tenant’s Remedies/Limitation of Liability. 
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within 30 days after written notice from Tenant
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of 30 days, then after such
period of time as is reasonably necessary).  All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.  All obligations of Landlord
under this Lease will be binding upon Landlord only during the period of its
ownership of the Premises and not thereafter.  The term “Landlord” in this Lease
shall mean only the owner, for the time being of the Premises, and in the event
of the transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner’s ownership.  Any liability of Landlord
under this Lease shall be limited solely to its interest in the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.

 

26.                                 Waiver of Jury Trial.  TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

10

--------------------------------------------------------------------------------


 

27.                                 Subordination.  This Lease and Tenant’s
interest and rights hereunder are and shall be subject and subordinate at all
times to the lien of any first mortgage, now existing or hereafter created on or
against the Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant. 
Tenant agrees, at the election of the holder of any such mortgage, to attorn to
any such holder.  Tenant agrees upon demand to execute, acknowledge and deliver
such instruments, confirming such subordination and such instruments of
attornment as shall be requested by any such holder.  Tenant hereby appoints
Landlord attorney in fact for Tenant irrevocably (such power of attorney being
coupled with an interest) to execute, acknowledge and deliver any such
instrument and instruments for and in the name of the Tenant and to cause any
such instrument to be recorded. Notwithstanding the foregoing, any such holder
may at any time subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution, delivery or recording and in that event such holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such mortgage and had been
assigned to such holder.  The term “mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “holder” of a mortgage shall be deemed to
include the beneficiary under a deed of trust.  Landlord represents to Tenant
that as of the date hereof the Building is not subject to or encumbered by a
mortgage.

 

Notwithstanding the preceding provisions of this Paragraph 27, this Lease and
Tenant’s interest in the Premises shall not be subordinate to any future
mortgage or deed of trust on the Project, and Tenant shall not be obligated to
execute an instrument subordinating this Lease or Tenant’s interest in the
Premises to any future mortgage or deed of trust on the Project, unless
concurrently with such subordination the holder of such mortgage or deed of
trust agrees in such instrument of subordination not to disturb Tenant’s
possession of the Premises (so long as no default exists under the Lease) in the
event such holder acquires title to the Premises through foreclosure, deed in
lieu of foreclosure or otherwise.

 

28.                                 Mechanic’s Liens.  Tenant has no express or
implied authority to create or place any lien or encumbrance of any kind upon,
or in any manner to bind the interest of Landlord or Tenant in, the Premises or
to charge the rentals payable hereunder for any claim in favor of any person
dealing with Tenant, including those who may furnish materials or perform labor
for any construction or repairs. Tenant covenants and agrees that it will pay or
cause to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will save and hold Landlord harmless from all loss, cost or
expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease.  Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within 30 days of the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances as long as such
contest prevents foreclosure of the lien or encumbrance and Tenant causes such
lien or encumbrance to be bonded or insured over in a manner satisfactory to
Landlord within such 30 day period.

 

29.                                 Estoppel Certificates.  Each party agrees,
from time to time, within 10 days after request of the requesting party, to
execute and deliver to the requesting party, or the requesting party’s designee,
any estoppel certificate requested by the other, stating, if true, that this
Lease is in full force and effect, the date to which rent has been paid, that
the requesting party is not in default hereunder (or specifying in detail the
nature of the requesting party’s default), the termination date of this Lease
and such other matters pertaining to this Lease as may be reasonably requested
by the requesting party.  Each party’s obligation to furnish each estoppel
certificate in a timely fashion is a material inducement for each party’s
execution of this Lease.  No cure or grace period provided in this Lease shall
apply to either party’s obligations to timely deliver an estoppel certificate.

 

30.                                 Environmental Requirements.  Except for
Hazardous Material (a) permitted under Addendum 5 to this Lease and subject to
the provisions thereof, or (b) contained in products used by Tenant in de
minimis quantities for ordinary cleaning and office purposes, Tenant shall not
permit or cause any party to bring any Hazardous Material upon the Premises or
transport, store, use, generate, manufacture or release any Hazardous Material
in or about the Premises without Landlord’s prior written consent.  Tenant, at
its sole cost and expense, shall operate its business in the Premises in strict
compliance with all Environmental Requirements and shall remediate in a manner
satisfactory to Landlord any Hazardous Materials released on or from the Project
by Tenant, its agents, employees, contractors, subtenants or invitees.  Tenant
shall complete and certify to disclosure statements as requested by Landlord
from time to time relating to Tenant’s transportation, storage, use, generation,
manufacture or release of Hazardous Materials on the Premises.  The term
“Environmental Requirements” means all applicable present and future statutes,
regulations, ordinances, rules, codes, judgments, orders or other similar
enactments of any governmental authority or agency regulating or relating to
health, safety, or environmental conditions on, under, or about the Premises or
the environment, including without limitation, the following:  the Comprehensive
Environmental Response, Compensation and

 

11

--------------------------------------------------------------------------------


 

Liability Act; the Resource Conservation and Recovery Act; and all state and
local counterparts thereto, and any regulations or policies promulgated or
issued thereunder.  The term “Hazardous Materials” means and includes any
substance, material, waste, pollutant, or contaminant listed or defined as
hazardous or toxic, under any Environmental Requirements, asbestos and
petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.

 

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual reasonable attorneys’ fees, consultant fees or expert fees
and including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance.  The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.

 

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises.  Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations.  Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.

 

Landlord represents to Tenant that to the best of Landlord’s current, actual
knowledge that there are no Hazardous Materials in reportable quantities on the
Project.  The phrase “current, actual knowledge of Landlord” shall mean and
refer only to the best of the current, actual knowledge of the officers of
Landlord having direct, operational responsibility for the Project, with the
express limitations and qualifications that the knowledge of any contractor or
consultant shall not be imputed to Landlord, and none of such officers has made
any special investigation or inquiry, and none of such officers has any duty or
obligation of diligent investigation or inquiry, or any other duty or
obligation, to acquire or to attempt to acquire information beyond or in
addition to the current, actual knowledge of such persons.

 

Landlord represents to Tenant that to the best of Landlord’s current, actual
knowledge that there are no Hazardous Materials in reportable quantities on the
Project.  The phrase “current, actual knowledge of Landlord” shall mean and
refer only to the best of the current, actual knowledge of the officers of
Landlord having direct, operational responsibility for the Project, with the
express limitations and qualifications that the knowledge of any contractor or
consultant shall not be imputed to Landlord, and none of such officers has made
any special investigation or inquiry, and none of such officers has any duty or
obligation of diligent investigation or inquiry, or any other duty or
obligation, to acquire or to attempt to acquire information beyond or in
addition to the current, actual knowledge of such persons.

 

If Hazardous Materials are hereafter discovered on the Premises, and the
presence of such Hazardous Materials is not the result of Tenant’s use of the
Premises or any act or omission of Tenant or its agents, employees, contractors,
subtenants or invitees, and the presence of such Hazardous Materials results in
any contamination, damages, or injury to the Premises that materially and
adversely affects Tenant’s occupancy or use of the Premises or human health,
Landlord shall promptly take all actions at its sole expense as are necessary to
remediate such Hazardous Materials and as may be required by the Environmental
Requirements.  Actual or threatened action or litigation by any governmental
authority is not a condition prerequisite to Landlord’s obligations under this
paragraph.  Within thirty (30) days after notification from Tenant supported by
reasonable documentation setting forth such presence or release of Hazardous
Materials, and after Landlord has been given a reasonable period of time after
such thirty (30) day period to conduct its own investigation to confirm such
presence or release of Hazardous Materials, Landlord shall commence to remediate
such Hazardous Materials within one hundred eighty (180) days after the
completion of Landlord’s investigation and thereafter diligently prosecute such
remediation to completion.  If Landlord commences remediation pursuant to this
paragraph, the Base Rent and Operating Expenses shall be equitably adjusted if
and to the extent and during the period the Premises are unsuitable for Tenant’s
business.  Notwithstanding anything herein to the contrary, if Landlord obtains
a letter from the appropriate governmental authority that

 

12

--------------------------------------------------------------------------------


 

no further remediation is required Landlord’s obligation to remediate as
provided in this paragraph shall be null and void.

 

No later than 90 days following the full execution of this Lease, Landlord
shall, at Landlord’s expense cause a qualified environmental consultant to
prepare a Phase I Site Assessment Report (“Report”) with respect to the
Building, a copy of which shall be delivered to Tenant upon the completion of
such Report.  Tenant hereby agrees to the following conditions pertaining to the
Report:

 

(a)                                  Tenant acknowledges and agrees that
Landlord has not made and hereby specifically disclaims any and all
representations and warranties, express or implied, statutory, contractual or
otherwise, with respect to (1) the accuracy or completeness of the Report or any
of the information contained or referenced therein; and/or (2) the credentials,
reputation, methodology, procedures, findings, conclusions or recommendations of
the consultant, its officers, employees or agents, compiling the information set
forth in the Report or otherwise conducting the activities described in such
Report; and Tenant acknowledges that Landlord is providing the Report to Tenant
solely for informational purposes and not with the intention that Tenant should
or may rely upon the Report, or in any way interpret the Report as any
environmental representation or warranty from ProLogis with respect to the
Project or any portion thereof; and

 

(b)                                 Tenant covenants and agrees that (1) Tenant
shall not copy or reproduce any portion of the Report except for use by Tenant
or Tenant’s employees or representatives for the purposes of documenting the the
codition of the Building as of the date of such report, and (2) Tenant shall not
disclose any information in the Report to any company, firm, entity or person
other than Tenant’s employees or representatives.

 

Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on or affecting
the Premises caused or permitted by (i) Landlord, its agents, employees,
contractors or invitees; or (ii) any other tenants in the Project or their
agents, employees, contractors, subtenants, assignees or invitees; or (iii) any
other person or entity located outside of the Premises or the Project.

 

31.                                 Rules and Regulations.  Tenant shall, at all
times during the Lease Term and any extension thereof, comply with all
reasonable rules and regulations at any time or from time to time established by
Landlord covering use of the Premises and the Project.  The current rules and
regulations are attached hereto.  In the event of any conflict between said
rules and regulations and other provisions of this Lease, the other terms and
provisions of this Lease shall control.  Landlord shall not have any liability
or obligation for the breach of any rules or regulations by other tenants in the
Project.

 

32.                                 Security Service.  Tenant acknowledges and
agrees that, while Landlord may patrol the Project, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other damage suffered or incurred by Tenant
in connection with any unauthorized entry into the Premises or any other breach
of security with respect to the Premises.

 

33.                                 Force Majeure.  Except for monetary
obligations, neither Landlord nor Tenant shall be held responsible for delays in
the performance of its obligations hereunder when caused by strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental restrictions, governmental
regulations, governmental controls, delay in issuance of permits, enemy or
hostile governmental action, civil commotion, fire or other casualty, and other
causes beyond the reasonable control of Landlord or Tenant, as the case may be
(“Force Majeure”).

 

34.                                 Entire Agreement.  This Lease constitutes
the complete agreement of Landlord and Tenant with respect to the subject matter
hereof.  No representations, inducements, promises or agreements, oral or
written, have been made by Landlord or Tenant, or anyone acting on behalf of
Landlord or Tenant, which are not contained herein, and any prior agreements,
promises, negotiations, or representations are superseded by this Lease.  This
Lease may not be amended except by an instrument in writing signed by both
parties hereto.

 

35.                                 Severability.  If any clause or provision of
this Lease is illegal, invalid or unenforceable under present or future laws,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby.  It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there be added, as a part of
this Lease, a clause or provision as similar in terms to such illegal, invalid
or unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

36.                                 Brokers.  Tenant represents and warrants
that it has dealt with no broker, agent or other person in connection with this
transaction and that no broker, agent or other person brought about this

 

13

--------------------------------------------------------------------------------


 

transaction, other than the broker, if any, set forth on the first page of this
Lease, and Tenant agrees to indemnify and hold Landlord harmless from and
against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with regard to this leasing transaction.

 

37.                                 Miscellaneous.

 

(a)                                   Any payments or charges due from Tenant to
Landlord hereunder shall be considered rent for all purposes of this Lease.

 

(b)                                 If and when included within the term
“Tenant,” as used in this instrument, there is more than one person, firm or
corporation, each shall be jointly and severally liable for the obligations of
Tenant.

 

(c)                                  All notices required or permitted to be
given under this Lease shall be in writing and shall be sent by registered or
certified mail, return receipt requested, or by a reputable national overnight
courier service, postage prepaid, or by hand delivery addressed to the parties
at their addresses below, and with a copy sent to Landlord at 4545 Airport Way,
Denver, Colorado 80239.  Either party may by notice given aforesaid change its
address for all subsequent notices.  Except where otherwise expressly provided
to the contrary, notice shall be deemed given upon delivery.

 

(d)                                 Except as otherwise expressly provided in
this Lease or as otherwise required by law,  Landlord retains the absolute right
to withhold any consent or approval.

 

(e)                                  At Landlord’s request from time to time
Tenant shall furnish Landlord with true and complete copies of its most recent
annual and quarterly financial statements prepared by Tenant or Tenant’s
accountants and any other financial information or summaries that Tenant
typically provides to its lenders or shareholders.

 

(f)                                    Neither this Lease nor a memorandum of
lease shall be filed by or on behalf of Tenant in any public record.  Landlord
may prepare and file, and upon request by Landlord Tenant will execute, a
memorandum of lease.

 

(g)                                 The normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Lease or any exhibits or
amendments hereto.

 

(h)                                 The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

 

(i)                                     Words of any gender used in this Lease
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, unless the context
otherwise requires.  The captions inserted in this Lease are for convenience
only and in no way define, limit or otherwise describe the scope or intent of
this Lease, or any provision hereof, or in any way affect the interpretation of
this Lease.

 

(j)                                     Any amount not paid by Tenant within 5
days after its due date in accordance with the terms of this Lease shall bear
interest from such due date until paid in full at the lesser of the highest rate
permitted by applicable law or 15 percent per year.  It is expressly the intent
of Landlord and Tenant at all times to comply with applicable law governing the
maximum rate or amount of any interest payable on or in connection with this
Lease.  If applicable law is ever judicially interpreted so as to render
usurious any interest called for under this Lease, or contracted for, charged,
taken, reserved, or received with respect to this Lease, then it is Landlord’s
and Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

 

(k)                                  Construction and interpretation of this
Lease shall be governed by the laws of the state in which the Project is
located, excluding any principles of conflicts of laws.

 

(l)                                     Time is of the essence as to the
performance of Tenant’s obligations under this Lease.

 

(m)                               All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  In the event of any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

 

14

--------------------------------------------------------------------------------


 

(n)                                 In the event either party hereto initiates
litigation to enforce the terms and provisions of this Lease, the non-prevailing
party in such action shall reimburse the prevailing party for its reasonable
attorney’s fees, filing fees, and court costs.

 

38.                                 Intentionally Omitted

 

39.                                 Limitation of Liability of Trustees,
Shareholders, and Officers of ProLogis.  Any obligation or liability whatsoever
of ProLogis, a Maryland real estate investment trust, which may arise at any
time under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

UFP Technologies, Inc.

 

PROLOGIS, a Maryland real estate investment trust

 

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

By:

/s/ Douglas A. Kiersey, Jr.

Name:

Ronald J. Lataille

 

Name:

Douglas A. Kiersey, Jr.

Title:

Treasurer and CFO

 

Title:

Senior Vice President

 

 

 

Address:

 

Address:

 

 

 

80 Internationale Boulevard

 

8755 W. Higgins Road

 

 

 

Glendale Heights, IL 60139

 

Chicago, IL 60631

 

16

--------------------------------------------------------------------------------


 

Rules and Regulations

 

1.                                       The sidewalk, entries, and driveways of
the Project shall not be obstructed by Tenant, or its agents, or used by them
for any purpose other than ingress and egress to and from the Premises.

 

2.                                       Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.

 

3.                                       Except for seeing-eye dogs, no animals
shall be allowed in the offices, halls, or corridors in the Project.

 

4.                                       Tenant shall not disturb the occupants
of the Project or adjoining buildings by the use of any radio or musical
instrument or by the making of loud or improper noises.

 

5.                                       If Tenant desires telegraphic,
telephonic or other electric connections in the Premises, Landlord or its agent
will direct the electrician as to where and how the wires may be introduced;
and, without such direction, no boring or cutting of wires will be permitted. 
Any such installation or connection shall be made at Tenant’s expense.

 

6.                                       Tenant shall not install or operate any
steam or gas engine or boiler, or other mechanical apparatus in the Premises,
except as specifically approved in the Lease.  The use of oil, gas or
inflammable liquids for heating, lighting or any other purpose is expressly
prohibited.  Explosives or other articles deemed extra hazardous shall not be
brought into the Project.

 

7.                                       Parking any type of recreational
vehicles is specifically prohibited on or about the Project.  Further, parking
any type of trucks, trailers or other vehicles in the Premises is specifically
prohibited.  Except for the overnight parking of operative vehicles, no vehicle
of any type shall be stored in the parking areas at any time.  In the event that
a vehicle is disabled, it shall be removed within 48 hours.  There shall be no
“For Sale” or other advertising signs on or about any parked vehicle.  All
vehicles shall be parked in the designated parking areas in conformity with all
signs and other markings.  All parking will be open parking, and no reserved
parking, numbering or lettering of individual spaces will be permitted except as
specified by Landlord.

 

8.                                       Tenant shall maintain the Premises free
from rodents, insects and other pests.

 

9.                                       Landlord reserves the right to exclude
or expel from the Project any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs or who shall in any manner
do any act in violation of the Rules and Regulations of the Project.

 

10.                                 Tenant shall not cause any unnecessary labor
by reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness.  Landlord shall not be responsible to Tenant for any loss
of property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

 

11.                                 Tenant shall give Landlord prompt notice of
any defects in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.

 

12.                                 Tenant shall not permit storage outside the
Premises, including without limitation, outside storage of trucks and other
vehicles, or dumping of waste or refuse or permit any harmful materials to be
placed in any drainage system or sanitary system in or about the Premises.

 

13.                                 All moveable trash receptacles provided by
the trash disposal firm for the Premises must be kept in the trash enclosure
areas, if any, provided for that purpose.

 

14.                                 No auction, public or private, will be
permitted on the Premises or the Project.

 

15.                                 No awnings shall be placed over the windows
in the Premises except with the prior written consent of Landlord.

 

16.                                 The Premises shall not be used for lodging,
sleeping or cooking or for any immoral or illegal purposes or for any purpose
other than that specified in the Lease.  No gaming devices shall be operated in
the Premises.

 

17

--------------------------------------------------------------------------------


 

17.                                 Tenant shall ascertain from Landlord the
maximum amount of electrical current which can safely be used in the Premises,
taking into account the capacity of the electrical wiring in the Project and the
Premises and the needs of other tenants, and shall not use more than such safe
capacity.  Landlord’s consent to the installation of electric equipment shall
not relieve Tenant from the obligation not to use more electricity than such
safe capacity.

 

18.                                 Tenant assumes full responsibility for
protecting the Premises from theft, robbery and pilferage.

 

19.                                 Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.

 

18

--------------------------------------------------------------------------------


 

ADDENDUM 1

 


BASE RENT ADJUSTMENTS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED  July 29, 2009  BETWEEN

 

ProLogis

and

UFP Technologies, Inc.

 

Base Rent shall equal the following amounts for the respective periods set forth
below:

 

Period

 

Monthly Base Rent

 

 

 

 

 

 

 

 

August 1, 2009

 

to

December 31, 2009

 

$

0.00

 

 

 

 

 

 

 

 

January 1, 2010

 

to

April 30, 2010

 

$

11,376.62

 

 

 

 

 

 

 

 

May 1, 2010

 

to

July 31, 2011

 

$

24,989.12

 

 

 

 

 

 

 

 

August 1, 2011

 

to

July 31, 2012

 

$

26,468.74

 

 

 

 

 

 

 

 

August 1, 2012

 

to

July 31, 2013

 

$

27,109.08

 

 

 

 

 

 

 

 

August 1, 2013

 

to

July 31, 2014

 

$

27,765.44

 

 

19

--------------------------------------------------------------------------------


 

ADDENDUM 2

 


CANCELLATION OPTION

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED  July 29, 2009  BETWEEN

 

ProLogis

and

UFP Technologies, Inc.

 

Provided no Event of Default shall then exist and no condition shall then exist
which with the passage of time or giving of notice, or both, would constitute an
Event of Default, Tenant shall have the right at any time after July 31, 2011 to
send Landlord written notice (the “Termination Notice”) that Tenant has elected
to terminate this Lease effective on the date which is six (6) months following
Landlord’s receipt of notice of the Termination Notice.

 

If Tenant elects to terminate this Lease pursuant to the immediately preceding
sentence, the effectiveness of such termination shall be conditioned upon Tenant
paying  $345,000.00 to Landlord  contemporaneously with Tenant’s delivery of the
Termination Notice to Landlord.  Such amount is consideration for Tenant’s
option to terminate and shall not be applied to rent or any other obligation of
Tenant.  Landlord and Tenant shall be relieved of all obligations accruing under
this Lease after the effective date of such termination but not any obligations
accruing under the Lease prior to the effective date of such termination.

 

20

--------------------------------------------------------------------------------


 

ADDENDUM 3

 


RENEWAL OPTION

(BASEBALL ARBITRATION)

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED  July 29, 2009 BETWEEN

 

ProLogis

and

UFP Technologies, Inc.

 

(a)                                  Provided that as of the time of the giving
of the Extension Notice and the Commencement Date of the Extension Term (as such
terms are defined below), (x) Tenant is the Tenant originally named herein or a
Tenant Affiliate, (y) Tenant actually occupies all of the Premises initially
demised under this Lease and any space added to the Premises, and (z) no Event
of Default exists, or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of 5 years (such additional term is hereinafter called the
“Extension Term”) commencing on the day following the expiration of the Lease
Term (hereinafter referred to as the “Commencement Date of the Extension
Term”).  Tenant must give Landlord notice (hereinafter called the “Extension
Notice”) of its election to extend the term of the Lease Term at least 9 months,
but not more than 12 months, prior to the scheduled expiration date of the Lease
Term.

 

(b)                                 The Base Rent payable by Tenant to Landlord
during the Extension Term shall be the greater of:

 

(i)                                     the Base Rent in effect on the
expiration of the Lease Term (if the Base Rent is stated as an annual or other
periodic rate, adjusted for the length of the Lease Term), and

 

(ii)                                  the Fair Market Rent, as defined and
determined pursuant to Paragraphs (c), (d), and (e) below.

 

(c)                                  The term “Fair Market Rent” shall mean the
Base Rent, expressed as an annual rent per square foot of floor area excluding
Operating Expenses and Excess Operating Expenses, not to exceed $5.50 per square
foot annually or $434,021.50 annually for the first year of the Extension Term,
which Landlord would have received from leasing the Premises for the Extension
Term to an unaffiliated person which is not then a tenant in the Project,
assuming that such space were to be delivered in “as-is” condition, and taking
into account the rental which such other tenant would most likely have paid for
such premises, including market escalations,  provided that Fair Market Rent
shall not in any event be less than the Base Rent for the Premises as of the
expiration of the Lease Term.  Fair Market Rent shall not be reduced by reason
of any costs or expenses saved by Landlord by reason of Landlord’s not having to
find a new tenant for the Premises (including without limitation brokerage
commissions, cost of improvements necessary to prepare the space for such
tenant’s occupancy, rent concession, or lost rental income during any vacancy
period).  Fair Market Rent means only the rent component defined as Base Rent in
the Lease and does not include reimbursements and payments by Tenant to Landlord
with respect to operating expenses and other items payable or reimbursable by
Tenant under the Lease.  In addition to its obligation to pay Base Rent (as
determined herein), Tenant shall continue to pay and reimburse Landlord as set
forth in the Lease with respect to such operating expenses and other items with
respect to the Premises during the Extension Term.  The arbitration process
described below shall be limited to the determination of the Base Rent and shall
not affect or otherwise reduce or modify the Tenant’s obligation to pay or
reimburse Landlord for such operating expenses and other reimbursable items.

 

(d)                                 No later than 20 business days following
Landlord’s receipt of the Extension Notice, Landlord shall notify Tenant of its
determination of the Fair Market Rent (which shall be made in Landlord’s sole
discretion and shall in any event be not less than the Base Rent in effect as of
the expiration of the Lease Term) for the Extension Term, and Tenant shall
advise Landlord of any objection within 10 days of receipt of Landlord’s
notice.  Failure to respond within the 10-day period shall constitute Tenant’s
acceptance of such Fair Market Rent.  If Tenant objects, Landlord and Tenant
shall commence negotiations to attempt to agree upon the Fair Market Rent within
30 days of Landlord’s receipt of Tenant’s notice.  If the parties cannot agree,
each acting in good faith but without any obligation to agree, then the Lease
Term shall not be extended and shall terminate on its scheduled termination date
and Tenant shall have no further right hereunder or any remedy by reason of the
parties’ failure to agree unless Tenant or Landlord invokes the arbitration
procedure provided below to determine the Fair Market Rent.

 

(e)                                  Arbitration to determine the Fair Market
Rent shall be in accordance with the Real Estate Valuation Arbitration Rules of
the American Arbitration Association.  Unless otherwise required by state law,
arbitration shall be conducted in the metropolitan area where the Project is
located by a single arbitrator

 

21

--------------------------------------------------------------------------------


 

unaffiliated with either party.  Either party may elect to arbitrate by sending
written notice to the other party and the Regional Office of the American
Arbitration Association within 5 days after the 30-day negotiating period
provided in Paragraph (d), invoking the binding arbitration provisions of this
paragraph.  Landlord and Tenant shall each submit to the arbitrator their
respective proposal of Fair Market Rent.  The arbitrator must choose between the
Landlord’s proposal and the Tenant’s proposal and may not compromise between the
two or select some other amount.  Notwithstanding any other provision herein,
the Fair Market Rent determined by the arbitrator shall not be less than, and
the arbitrator shall have no authority to determine a Fair Market Rent less
than, the Base Rent in effect as of the scheduled expiration of the Lease Term. 
The cost of the arbitration shall be paid by Landlord if the Fair Market Rent is
that proposed by Landlord and by Tenant if the Fair Market Rent is that proposed
by Tenant; and shall be borne equally otherwise.  If the arbitrator has not
determined the Fair Market Rent as of the end of the Lease Term, Tenant shall
pay 105 percent of the Base Rent in effect under the Lease as of the end of the
Lease Term until the Fair Market Rent is determined as provided herein.  Upon
such determination, Landlord and Tenant shall make the appropriate adjustments
to the payments between them.

 

(f)                                    The parties consent to the jurisdiction
of any appropriate court to enforce the arbitration provisions of this Addendum
and to enter judgment upon the decision of the arbitrator.

 

(g)                                 Except for the Base Rent as determined
above, Tenant’s occupancy of the Premises during the Extension Term shall be on
the same terms and conditions as are in effect immediately prior to the
expiration of the initial Lease Term; provided, however, Tenant shall have no
further right to extend the Lease Term pursuant to this addendum or to any
allowances, credits or abatements or options to expand, contract, renew or
extend the Lease.

 

(h)                                 If Tenant does not send the Extension Notice
within the period set forth in Paragraph (a), Tenant’s right to extend the Lease
Term shall automatically terminate.  Time is of the essence as to the giving of
the Extension Notice and the notice of Tenant’s objection under Paragraph (d).

 

(i)                                     Landlord shall have no obligation to
refurbish or otherwise improve the Premises for the Extension Term.  The
Premises shall be tendered on the Commencement Date of the Extension Term in
“as-is” condition.

 

(j)                                     If the Lease is extended for the
Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto.

 

(k)                                  If Tenant exercises its right to extend the
term of the Lease for the Extension Term pursuant to this Addendum, the term 
“Lease Term” as used in the Lease, shall be construed to include, when
practicable, the Extension Term except as provided in (g) above.

 

22

--------------------------------------------------------------------------------


 

ADDENDUM 4

 


TENANT-MADE ALTERATIONS ALLOWANCE

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED  July 29, 2009  BETWEEN

 

ProLogis

and

UFP Technologies, Inc.

 

Notwithstanding anything contained herein to the contrary, Landlord shall
contribute up to a maximum amount of $30,000.00 (the “TI Allowance”), toward the
upgrade of the existing power at the Premises to 2,000 amps at 480 volts
(“Allowance Work”) which such payment shall be made by Landlord to Tenant within
30 days following (i) completion of the Allowance Work, and (ii) Landlord’s
receipt of Tenant’s invoice substantiating the costs related thereto,
(iii) Landlord’s receipt of final lien waivers (to the extent required under
Paragraph 12 above) from all contractors and subcontractors who did work on the
Allowance Work.  Landlord shall be under no obligation to pay for any Allowance
Work in excess of the TI Allowance.  Further, such TI Allowance shall only be
available for Tenant’s use through December 31, 2009, and Tenant hereby waives
any and all rights to any unused portion of the TI Allowance remaining as of
January 1, 2010.

 

23

--------------------------------------------------------------------------------


 

ADDENDUM 5

 

STORAGE AND USE OF PERMITTED HAZARDOUS MATERIALS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED  July 29, 2009  BETWEEN

 

ProLogis

and

UFP Technologies, Inc.

 

1.                                       Permitted Hazardous Materials and Use.

 

Tenant has requested Landlord’s consent to use the Hazardous Materials listed
below in its business at the Premises (the “Permitted Hazardous Materials”). 
Subject to the conditions set forth herein, Landlord hereby consents to the Use
(hereinafter defined) of the Permitted Hazardous Materials.  Any Permitted
Hazardous Materials on the Premises will be generated, used, received,
maintained, treated, stored, or disposed in a manner consistent with good
engineering practice and in compliance with all Environmental Requirements.

 

Permitted Hazardous Materials (including maximum quantities):

 

 

The storage, uses or processes involving the Permitted Hazardous Materials (the
“Use”) are described below.

 

Use [If limited to receiving and storage, so specify]:

 

 

2.                                       No Current Investigation.  Tenant
represents and warrants that it is not currently subject to an inquiry,
regulatory investigation, enforcement order, or any other proceeding regarding
the generation, use, treatment, storage, or disposal of a Hazardous Material.

 

3.                                       Notice and Reporting.  Tenant
immediately shall notify Landlord in writing of any spill, release, discharge,
or disposal of any Hazardous Material in, on or under the Premises or the
Project.  All reporting obligations imposed by Environmental Requirements are
strictly the responsibility of Tenant.  Tenant shall supply to Landlord within 5
business days after Tenant first receives or sends the same, copies of all
claims, reports, complaints, notices, warnings or asserted violations relating
in any way to Tenant’s use of the Premises.

 

4.                                       Indemnification.  Tenant’s indemnity
obligation under the Lease with respect to Hazardous Materials shall include
indemnification for the liabilities, expenses and other losses described therein
as a result of the Use of the Hazardous Materials or the breach of Tenant’s
obligations or representations set forth above.  It is the intent of this
provision that Tenant be strictly liable to Landlord as a result of the Use of
Hazardous Materials without regard to the fault or negligence of Tenant,
Landlord or any third party.

 

5.                                       Disposal Upon Lease Termination.  At
the expiration or earlier termination of the Lease, Tenant, at its sole cost and
expense, shall:  (i) remove and dispose off-site any drums, containers,
receptacles, structures, or tanks storing or containing Hazardous Materials (or
which have stored or contained Hazardous Materials) and the contents thereof;
(ii) remove, empty, and purge all underground and above ground storage tank
systems, including connected piping, of all vapors, liquids, sludges and
residues; and (iii) restore the Premises to its original condition.  Such
activities shall be performed in compliance with all Environmental Requirements
and to the satisfaction of Landlord.  Landlord’s satisfaction with such
activities or the condition of the Premises does not waive, or release Tenant
from, any obligations hereunder.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED  July 29, 2009  BETWEEN

 

ProLogis

and

UFP Technologies, Inc.

 

25

--------------------------------------------------------------------------------


 

[g308891kk05i001.gif]

 

26

--------------------------------------------------------------------------------